                     Case 1:20-cv-09624-LGS Document 10 Filed 01/13/21 Page 1 of 1


                          L AW O FFICE OF C HRISTOPHER P. F OLEY , LLC
                                          THE KATONAH PROFESSIONAL BUILDING
                                                     51 BEDFORD ROAD
                                             KATONAH , NEW YORK 10536-2135
                                                        914 -301 -5925
                                                     914 -30 1-5924 (FAX )


                CHRISTOPHER P. FOLEY
                  cfoley@foleyllc.com

                                                                             January 12, 2021

          VIA ECF
          The Honorable Lorna G. Schofield
          United States Courthouse
          500 Pearl Street
          New York, New York 10007

          Re:      Ramirez v. Group Short Term Disability, Long Term Disability
                 and Life Plan for Employees of ZB Company, Inc., et al.
                Case No.: 20-cv-09624 (LGS)
          Dear Judge Schofield:

                The undersigned represents plaintiff Glenda Ramirez in the above-
          referenced ERISA disability action, with respect to which an initial conference is
          currently scheduled for January 21 (with a pre-conference letter due January 14).
          The purpose of this letter is to request, for the reasons set forth below, that the
          conference be adjourned to a date in early- to mid-February.

                 Defendant Hartford Life and Accident Insurance Company (“Hartford
          Life”) is on extension until January 29 to respond to the complaint, and the parties
          are in discussions to streamline the action by making Hartford Life the only
          defendant. Moreover, this office intends to file an amended complaint that, in
          addition to removing the plan and plan administrator from the case (assuming our
          discussions conclude with an agreement to do so), will add a third cause of action.

                 This is the first adjournment request, and it is made with the consent of
          counsel for Hartford Life. There are no other scheduled dates that would be
          affected by the adjournment.
The application is GRANTED. The initial pre-trial conference scheduled for
January 21, 2021, (Dkt. No. 6), is ADJOURNED to February 11, 2021, at 10:40
a.m. The conference will be telephonic and will occur on the following      Respectfully submitted,
conference line: 888-363-4749, access code: 5583333. The time of the
conference is approximate but the parties shall be prepared to begin at the L AW O FFI CE OF
scheduled time.                                                              C HRI STOPHER P. F OLEY , LLC

By February 4, 2021, the parties shall file the joint letter and proposed case     By: _______________________
management plan.                                                                    Christopher P. Foley

The Clerk of Court is respectfully directed to close the motion at Docket No. 9.

Dated: January 13, 2021
       New York, New York
